IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              Assigned September 20, 2012

                 KATHRYN A. DUKE v. HAROLD W. DUKE, III

               Appeal from the Chancery Court for Williamson County
                      No. 33519   James G. Martin, III, Judge


                No. M2012-01964-COA-10B-CV - Filed October 2, 2012


The father in this post-divorce action has filed a petition for recusal appeal seeking an
interlocutory appeal as of right pursuant to Tennessee Supreme Court Rule 10B from the trial
court’s denial of his August 13, 2012, motion for recusal. We have reviewed the petition
pursuant to the de novo standard of review as required by Tennessee Supreme Court Rule
10B § 2.06, and we affirm the trial court’s decision to deny the motion for recusal.

            Tenn. R. App. P. 3 Appeal as of Right / Tenn. Sup. Ct. R. 10B;
                     Judgment of the Chancery Court Affirmed

F RANK C LEMENT, J R., J. delivered the opinion of the Court, in which R ICHARD H. D INKINS,
J., joined. P ATRICIA J. C OTTRELL, P.J., M.S., filed a separate opinion concurring in part and
dissenting in part.

Jacqueline B. Dixon, James L. Weatherly, Jr., Nashville, Tennessee, for the appellant, Harold
W. Duke, III.

Helen Sfikas Rogers, Nashville, Tennessee, for the appellee, Kathryn A. Duke.

                                         OPINION

       The parties, Kathryn A. Duke and Harold W. Duke, III, were divorced by a final
decree entered on July 15, 2009. On appeal, this court affirmed the divorce decree in part
and remanded the case for further proceedings. Duke v. Duke, No. 2009-02401-COA-R3-
CV, 2012 WL 1971144 (Tenn. Ct. App. Jun. 1, 2012). While the appeal was pending,
however, both parties filed post-divorce pleadings for contempt and for modification of the
parenting plan.
        On January 1, 2010, the case was assigned to the current trial judge. On January 20,
2010, the father filed a motion for recusal of the trial judge asserting, in part, that a former
law partner of the judge had briefly represented the mother while the judge was still a partner
in 2005. The court heard the motion for recusal on January 22, 2010. The trial court denied
the motion for recusal from the bench, but no order reflecting the decision was entered. The
trial court also informed Dr. Duke (hereinafter “Father”) that the court would grant him
permission to seek an interlocutory appeal pursuant to Tennessee Rule of Appellate
Procedure 9, but Father did not seek an interlocutory appeal and no order granting an
interlocutory appeal was entered.

      The post divorce petitions were tried over several days beginning in May of 2011 and
ending in March of 2012. Father filed a motion to reopen the proof based on newly
discovered evidence on June 29, 2012, and a renewed motion to reopen the proof on July 13,
2012. The trial court denied the renewed motion to reopen the proof on August 3, 2012.

        On August 13, 2012, Father filed a “Renewed Motion for Recusal” (hereinafter “the
August 2012 motion”). The August 2012 motion relied on the same grounds as the 2010
motion for recusal but unlike the initial motion, the August 2012 motion relied on the new
Rules of Judicial Conduct, which became effective July 1, 2012, this court’s opinion in the
first appeal of this matter filed June 1, 2012, and the trial court’s post-divorce rulings, which
Father asserts support “not only an appearance of impropriety but also an appearance of bias
and prejudice that could reasonably be linked to the prior attorney client relationship between
the judge, his former law firm and Ms. Duke.” That purported relationship was the basis for
the initial motion to recuse.

      The trial court entered an order on August 31, 2012, denying the August 13, 2012
motion and setting forth with particularity the reasons for the denial in accordance with
Tennessee Supreme Court Rule 10B §1.03. Father timely filed this petition for recusal appeal
pursuant to Rule 10B § 2.02 on September 4, 2012.

                  T ENNESSEE R ULE OF A PPELLATE P ROCEDURE 10B A PPEALS

       Pursuant to Tennessee Supreme Court Rule 10B § 2.01, a party is entitled to an
“accelerated interlocutory appeal as of right” from an order denying a motion for
disqualification or recusal. The appeal is effected by filing a “petition for recusal appeal”
with the appropriate appellate court.1 Tenn. Sup. Ct. R. 10B § 2.02. If this court, based on
the petition and supporting documents, determines that no answer is needed, we may act
summarily on the appeal. Tenn. Sup. Ct. R. 10B § 2.05. Otherwise, this court may order an

       1
           In civil cases other than worker’s compensation cases, this court is the appropriate appellate court.

                                                       -2-
answer and may also order further briefing by the parties. Id. In addition, Rule10B § 2.06
grants this court the discretion to decide the appeal without oral argument.

       Having reviewed the petition and supporting documents, we have determined that an
answer, additional briefing, and oral argument are unnecessary, and have elected to act
summarily on the appeal in accordance with Tennessee Supreme Court Rule 10B sections
2.05 and 2.06.

                                                  I SSUES

        In a Tennessee Supreme Court Rule 10B appeal, the only order we may review is the
trial court’s order that denies a motion to recuse. Pursuant to the rule, we may not review the
correctness or merits of the trial court’s other rulings nor may we consider the denial of
motions for recusal that were filed before July 1, 2012. See Tenn. R. Sup. Ct. R. 10B.
Accordingly, in this case, the only order we shall review is the August 2012 order, not the
2010 order, and we review the denial of a motion for recusal under a de novo standard of
review.2 Tenn. Sup. Ct. R. 10B § 2.06.

                                                A NALYSIS

       The trial judge denied Father’s first motion for recusal in January of 2010. Father did
not pursue an interlocutory appeal or otherwise seek reconsideration of that decision for over
two years. In that time, the issues surrounding the divorce were decided, the final decree was
appealed, and this court filed our opinion regarding the first appeal in June 2012.

       After the divorce was final, other disputes arose and various motions and petitions
were filed, including a 124-page “Fourth Amended Petition for Civil/Criminal Contempt and
For Other Relief,” filed by Ms. Duke (hereinafter “Mother”). Those post-divorce matters
have been tried, but it does not appear that an order has been entered. Thereafter, Father filed
a motion to reopen the proof; it was denied.

       Soon after the trial of the post-divorce matters and the denial of Father’s motion to
reopen the proof, Father filed the August 13, 2012 motion for recusal at issue here. The
motion stated that Father “renews his motion” for recusal, and in the petition filed with this
court, Father concedes that “the primary basis for recusal remained unchanged throughout


        2
        Prior to the adoption of Tenn. Supreme Court Rule 10B, effective July 1, 2012, the appellate courts
reviewed recusal decisions pursuant to the more deferential abuse of discretion standard. See State v. Hester,
324 S.W.3d 1 (Tenn. 2010).


                                                     -3-
the proceedings with only the scope of issues and remedies sought in the post-divorce trial
changing.”

                               T ENNESSEE S UPREME C OURT R ULE 10B

       Tennessee Supreme Court Rule 10B § 2.01 was adopted by Supreme Court order,
which went into effect on July 1, 2012. The order implementing Rule 10B states that the rule
shall have prospective application only, “applying to all motions for disqualification or
recusal filed on or after that date.” Id. Father’s previous motion for recusal was filed on
January 20, 2010, more than two years prior to the effective date of the rule. Therefore, we
shall not review the trial court’s denial of the 2010 motion for recusal. Rule 10B does,
however, apply to Father’s appeal of the denial of his August 13, 2012 motion for recusal,
but only to the extent the alleged grounds relied upon exist, or persist, and are under the
purview of both the new Rules of Judicial Conduct and Tennessee Supreme Court Rule 10B.

        We acknowledge the dissent maintains the position that Tennessee Supreme Court
Rule 10B does not apply to the August 2012 motion. As the dissent states, this is because the
August 2012 motion is merely a “renewed motion for recusal” of the 2010 motion that was
denied on August 31, 2012, from which no interlocutory or extraordinary appeal was taken.3
The dissent posits that the refiling of a motion on the same grounds for which it was denied
prior to July 1, 2012, does not bring it within the purview of Rule 10B because a party cannot
make that Rule applicable to a motion for recusal filed prior to July 1, 2012, merely by filing
a renewed motion after July 1, 2012, stating the same grounds. We agree with the dissent to
the extent that we shall not retroactively apply Rule 10B to the 2010 motion for recusal. The
foregoing notwithstanding, Rule 10B does apply to a motion for recusal filed after July 1,
2012, even if the motion relies on the same grounds relied upon for recusal filed prior to July
1, 2012; provided the alleged grounds persist, they come under the purview of the new Rules
of Judicial Conduct and Tennessee Supreme Court Rule 10B, and there has been no prior
appeal on those grounds.

       Further, to refuse to consider the present appeal would defeat the purpose of Rule
10B, including the prospective application of the rule. For example, a circumstance in which
a party filed a motion for recusal in 2010 on the ground the trial judge had, at that time, a

        3
         The 2010 order was an interlocutory order; therefore, the trial court maintained jurisdiction over
the matter and as a consequence, the trial court could have, sua sponte or upon motion, reversed its 2010
decision and granted recusal. As a result Father did not have a right of appeal at that time, only the right to
seek an interlocutory or extraordinary appeal. Tennessee Rule of Appellate Procedure 9 is an Interlocutory
Appeal for which there is a ten day window to perfect the appeal after the entry of the trial court’s order
granting the interlocutory appeal; Tennessee Rule of Appellate Procedure 10 is an Extraordinary Appeal for
which there is no bright line deadline within which the appeal must be perfected.

                                                     -4-
business relationship with the adverse party that constituted a conflict of interest, which the
movant asserted required recusal, and the trial judge denied that motion in 2010 and no
appeal of that decision was taken. Thereafter, in August of 2012, after Rule 10B went into
effect, the same party filed a motion for recusal asserting that the trial judge continued to be
in the same business relationship with the adverse party, which required recusal from any
further involvement in the case. Under these circumstances, we would consider the issues
raised, as we are doing in this appeal, however, we would only apply the rule prospectively
as it pertains to the case moving forward.

       It is also important to recognize that a party may lose the right to challenge a judge’s
impartiality by engaging in strategic conduct. Kinard v. Kinard, 986 S.W.2d 220, 228 (Tenn.
Ct. App. 1998). Further, our “[c]ourts frown upon the manipulation of the impartiality issue
to gain procedural advantage and will not permit litigants to refrain from asserting known
grounds for disqualification in order ‘to experiment with the court . . . and raise the objection
later when the result of the trial is unfavorable.”’ Id. (quoting Holmes v. Eason, 76 Tenn. 754
(Tenn. 1882)); Gotwald v. Gotwald, 768 S.W.2d 689, 694 (Tenn. Ct. App. 1988). “Thus,
recusal motions must be filed promptly after the facts forming the basis for the motion
become known, and the failure to assert them in a timely manner results in a waiver of a
party’s right to question a judge’s impartiality.” Id. (internal citations omitted). In this case,
Father filed a motion for recusal in 2010 on the same grounds relied upon here but under the
then existing rule, which afforded the trial judge broad discretion to deny the motion. We
also note that the standard of review in existence at that time was substantially more
deferential to the decision of the trial court than it is now under Rule 10B. For these reasons,
we conclude that Father is not engaging in impermissible strategic conduct and he is not
experimenting with the court by renewing the motion for recusal at the present time.

        As a final comment on the issue of timeliness of this appeal and whether there has
been a waiver by Father of his right to appeal the denial of his motion for recusal, we find
it very significant that Tennessee Supreme Court Rule 10B expressly provides:

       If the trial court judge enters an order denying a motion for the judge’s
       disqualification or recusal, or for determination of constitutional or statutory
       incompetence, an accelerated interlocutory appeal as of right lies from the
       order. The failure to pursue an accelerated interlocutory appeal, however,
       does not constitute a waiver of the right to raise any issue concerning the trial
       court’s ruling on the motion in an appeal as of right at the conclusion of the
       case. The accelerated interlocutory appeal or an appeal as of right at the
       conclusion of the case shall be the exclusive methods for seeking appellate
       review of any issue concerning the trial court’s denial of a motion filed
       pursuant to this Rule.

                                               -5-
Tenn. S. Ct. R. 10B § 2.01 (emphasis added).

      For the reasons stated above, we shall consider the issues raised as they are based
upon grounds that allegedly exist presently.

                                  G ROUNDS FOR R ECUSAL

        The primary basis upon which Father seeks recusal is that the trial judge and Cathy
Speers, a lawyer who worked in the same law firm, Stites & Harbison, met with Mother one
time on May 24, 2006 for approximately one hour each to discuss possibly representing her
in an anticipated divorce proceeding. A second basis upon which recusal is sought is that the
trial judge represented Jennifer Lineberger in 2006 in her divorce case and Ms. Lineberger
is currently Father’s paramour and she “played a big role” in Father and Mother’s divorce.
Father also asserts that the trial court’s most recent rulings on post-divorce matters support
an appearance of impropriety and bias.

       Father’s motion for recusal relies upon two provision of Rule 2.11 of the Rules of
Judicial Conduct, which state:

       (A) A judge shall disqualify himself or herself in any proceeding in which the
       judge’s impartiality might reasonably be questioned, including but not limited
       to the following circumstances:

       (1) The judge has a personal bias or prejudice concerning a party or party’s
       lawyer, or personal knowledge of facts that are in dispute in the proceedings.
       ....

       (6) The judge:

              (a) served as a lawyer in the matter in controversy, or was
              associated with a lawyer who participated substantially as a
              lawyer i the matter during such association; . . .

       We start our analysis of the grounds for recusal understanding that a party challenging
the impartiality of a judge “must come forward with some evidence that would prompt a
reasonable, disinterested person to believe that the judge’s impartiality might reasonably be
questioned.” Eldridge v. Eldridge, 137 S.W.3d 1, 7-8 (Tenn. Ct. App. 2002) (quoting Davis
v. Dep’t of Emp’t Sec., 23 S.W.3d 304, 313 (Tenn. Ct. App. 1999)).




                                             -6-
        Father asserts that the trial court’s most recent rulings on the post-divorce matters
support an appearance of impropriety and bias; we find this assertion insufficient for recusal
as a matter of law. “A trial judge’s adverse rulings are not usually sufficient to establish
bias.” State v. Cannon, 254 S.W.3d 287, 308 (Tenn. 2008). “Rulings of a trial judge, even
if erroneous, numerous and continuous, do not, without more, justify disqualification.” Alley
v. State, 882 S.W.2d 810, 821 (Tenn. Crim. App. 1994). “If the rule were otherwise, recusal
would be required as a matter of course since trial courts necessarily rule against parties and
witnesses in every case, and litigants could manipulate the impartiality issue for strategic
advantage, which the courts frown upon.” Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 565
(Tenn. 2001).

       With regard to the other grounds asserted by Father, Mother testified during the
August 2012 hearing on the motion for recusal stating that the trial judge had only one
conference with her, which lasted one hour, on May 24, 2006, and at the conclusion of their
meeting he advised her he was too busy to represent her but he introduced her to his partner
Cathy Speers. Mother and Ms. Speers then met for one hour but Mother did not engage Ms.
Speers to represent her. Mother stated that she did not provide any documents to the trial
judge or Ms. Speers and that she never spoke with the trial judge after her one meeting with
him on May 24, 2006. She also testified that she never met with Ms. Speers again and that
the last time she spoke with Ms. Speers about representing her was August of 2006,3 but
Mother never engaged Ms. Speers to represent her.4 Other than the one-hour meeting that
occurred on May 24, 2006, the trial judge had no communication with Mother and there is
no evidence that he had any direct or indirect involvement in any of Mother’s legal affairs.

        As for the contention the meeting with Ms. Speers may justify recusal, it is undisputed
that the trial judge was a partner at Stites & Harbison when attorney Cathy Speers met with
Mother in May 2006; however, that fact alone does not constitute grounds for recusal. “The
fact that a judge was once professionally associated with a lawyer for one of the parties in
a case is not, without more, grounds for disqualification.” Kinard, 986 S.W.2d at 228 (citing
ABA Comm. on Ethics and Professional Responsibility, Informal Op. 87–1524 (1987)). In
the absence of other disqualifying circumstances, our courts have consistently concluded that
a judge is not disqualified when the lawyer for one of the parties is a former law partner,


        3
          Mother spoke by phone with Ms. Speers once after August 2006, which was in December 2006, to
question why she received a bill from Sites & Harbison. Mother explained the call stating, “In December I
got a bill - - a late bill, and I called their office and said I have had no contact with her since August of ‘06,
why would I be getting a bill, and it was a misprint.”
        4
         Mother engaged attorney Helen Sfikas Rogers. Ms. Rogers represented Mother throughout the
divorce proceedings, including the first appeal, and Ms. Rogers continues to represent her in post-divorce
proceedings.

                                                       -7-
associate, or co-counsel. Id. Furthermore, when a motion for disqualification is based on a
judge’s former association with a lawyer,

       the totality of the circumstances should be examined, including the following
       factors: (1) the nature and extent of the prior association, (2) the length of time
       since the association was terminated, (3) the possibility that the judge might
       continue to benefit from the relationship, and (4) the existence of personal or
       social relationships springing from the professional relationship.

Kinard, 986 S.W.2d at 229.

        The record in this appeal is insufficient to establish that the trial judge’s former
association with Ms. Speers and Ms. Speers’ one-hour meeting with Mother justifies recusal.
As for the trial judge’s one-hour meeting with Mother on May 24, 2006, the trial judge
stated, “I don’t recognize Ms. Duke. I don’t remember the conversations that occurred. I have
no knowledge of the facts of the matters alleged in the petitions before the Court, . . .”

       Beyond the above facts, there are few and relatively insignificant facts to be
considered for purposes of the August 2012 recusal motion. The facts that are worthy of
consideration are addressed by the trial judge in his detailed statement from the bench
following the August 2012 motion for recusal.

              THE COURT: Well, I have entered a number of orders referring cases
       to Judge Easter for reassignment based on recusal, and I do it pretty quickly
       because I don’t want the appearance of this Court to be tarnished in any way.
       On the other hand, I don’t want to just jump out of every case that somebody
       comes in and raises a concern about because I do have a responsibility to the
       docket that I have and otherwise Judge Beal will labor under a burden that he
       will never be able to lift.
              I think the facts in this case are pretty clear in terms of the Court’s
       involvement. The record from Stites & Harbison indicates that I apparently
       spent an hour and a half with Ms. Duke on May the 24th of 2005.
              And then the other concern that has been raised was the fact that I
       represented Ms. Lineberger on a case that was concluded in September of
       2006. The allegations in the current petition that relate to Ms. Lineberger
       involve an allegation of contempt in that Dr. Duke had Ms. Lineberger in the
       presence of the children in violation of the Court order that Judge Easter
       entered, and that was after I was involved with Ms. Lineberger anyway in
       September of 2006.



                                               -8-
        And then the other allegation is that the children were apparently told
that Ms. Lineberger or her private investigator killed the dog is I think the two
ways her names comes up in this proceedings.
        The canon says - - this is Rule 10 of Canon 3 (E) (1). It says that a judge
shall disqualify himself or herself in the proceeding in which the judge’s
impartiality might reasonably be questioned, including but not limited to, (a),
the judge has a personal bias or prejudice concerning a party or a party’s
lawyer or personal knowledge of disputed evidentiary facts concerning the
proceeding.
        In this case I have no bias or prejudice concerning Dr. Duke, Ms. Duke,
or either of the lawyers in this case. The record should reflect that in the 34 and
a half years that I’ve practiced, I’ve had numerous cases with Ms. Dixon, Mr.
Weatherly, who is seated at counsel table with Ms. Dixon, and Ms. Rogers,
and I find all of those lawyers to be highly competent, ethical, and I have no -
- no feelings but good feelings about any of them. So for what it’s worth in our
record I feel very positive about the lawyers involved in this case and I have
no bias against the parties or prejudice in any way.
        Then it says concerning evidentiary facts in dispute. There’s nothing
involved in any of these proceedings that are currently before the Court of
which I have any knowledge. I mean, I have no knowledge of these alleged
contempts, and anything that involved Ms. Lineberger is long after my
relationship with her ended in the fall of 2006.
        Then it says the judge should recuse himself or herself where the judge
served as a lawyer in the matter in controversy or a lawyer with whom the
judge previously practiced law served during such association as a lawyer
concerning the matter or the judge has been a material witness concerning it,
meaning the matter.
        The record in this case reflects that my partner, Cathy Speers,
apparently met with Ms. Lineberger - - I mean Ms. Duke on May the 19 th ,
2005, and then I was brought in to a conference six days or five days later on
May the 24th , but all of the issues relating to whatever was discussed during
that conference should have been resolved in the divorce.
        So when I look at part (E) of this canon, I don’t think it applies and
requires this Court to recuse itself.
        Then I look at the standard as discussed by the Supreme Court, and I am
looking at the Bean versus Bailey case. That’s a 2009 case. In - - and the Court
makes it clear, if the judge has any doubt as to his or her ability to preside
impartially or if a person of ordinary prudence in the judge’s position - - so it’s
a subjective and an objective test that the Court is supposed to apply - - then
would there be a reasonable basis for questioning the judge’s impartiality.

                                        -9-
                As I’ve stated on this record, I don’t recognize Ms. Duke. I don’t
        remember the conversations that occurred. I have no knowledge of the facts
        of the matters alleged in the petitions before the Court, and I have no doubt in
        my own mind that I can hear this case impartially and rule on it.
                The question then is would an objective standard, meaning a person of
        ordinary prudence, judging these facts draw a different conclusion, and I don’t
        believe they would. My involvement with Ms. Duke was limited and my
        involvement with Ms. Lineberger ended in September 2006.
                So applying the canon, as well as the interpretation given to that canon
        by the Tennessee Supreme Court, the Court respectfully declines to recuse
        itself and overrules your motion.5

       We have reviewed the grounds for recusal pursuant to the de novo standard under
Tennessee Supreme Court Rule 10B and find that Father has failed to establish that the trial
court’s impartiality may reasonably be questioned or that the trial court has a bias or
prejudice concerning Father. Accordingly, we affirm the denial of the motion for recusal.

                                           I N C ONCLUSION

      We affirm the trial court’s decision to deny the motion for recusal. This case is
remanded to the trial court for further proceedings consistent with this opinion. Harold W.
Duke, III is taxed with the costs for which execution, if necessary, may issue.




                                                          _________________________________
                                                          FRANK G. CLEMENT JR., JUDGE




        5
         In his ruling from the bench, the trial judge referenced “May 24, 2005” and “May the 19th of 2005”
as the dates he or Ms. Speers met with Mother. Mother, however, testified that both meetings occurred on
one day, May 24, 2006. Mother’s testimony appears to be correct because the attorneys had Stites &
Harbison’s billing, which they used to refresh Mother’s testimony concerning the day, month and year she
met with the trial judge and Ms. Speers or spoke by phone with Ms. Speers.

                                                   -10-